Citation Nr: 1108180	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) prior to October 1, 2010 and in excess of 70 percent beginning on that date.  



REPRESENTATION

Appellant represented by:	Daniel P. Graham, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1966 to August 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO that granted service connection for PTSD and assigned a 50 percent rating.

The Veteran testified before a Decision Review Officer (DRO) in February 2007; the transcript of that hearing is of record.

In a decision promulgated in January 2008, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  

In a December 2008 Order, the Court granted the parties' Joint Motion, vacating the January 2008 decision and remanding the issue of a higher initial evaluation for the service-connected PTSD to the Board.

The Board in turn remanded the case to the RO in September 2009 for additional development.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

After the June 2010 Supplemental Statement of the Case was issued and before the appeal was certified to the Board, the Veteran submitted additional pertinent evidence that was associated with the claims file in support of his claim for increase. 

The record shows that, in July 2010, a June 2010 statement from the Veteran's counseling therapist at the Vet Center was associated with the file.  This statement addressed the severity of the PTSD.  

In September 2010, a VA discharge summary was associated with the file.  These records show treatment for the service-connected PTSD.  This medical evidence is pertinent to the current appeal.  

However, the RO did not issue a Supplemental Statement of the Case after receipt of this evidence.  

In a July 2010 statement, the Veteran's attorney argued that the June 2010 Supplemental Statement of the Case failed to acknowledge critical evidence and arguments submitted by the Veteran since 2009.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  

As these requirements have not been satisfied, a remand is required in order to ensure due process to the Veteran.

The RO should make an attempt to obtain the VA treatment records showing treatment for PTSD dated after April 2010 and the Veteran's treatment records from the Vet Center dated since January 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain all records of the Veteran's treatment for PTSD dated since April 2010 from the VA healthcare system in Connecticut.  If no such records are available, this should be so reported in the record.  

2.  The RO also should take appropriate steps to obtain records referable to the Veteran's treatment for PTSD since January 2010 at the Vet Center.  If no such records are available, this should be so reported in the record.

3.  Following completion of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




